UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05549 Reynolds Funds, Inc. (Exact name of registrant as specified in charter) c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan Street Milwaukee,WI53202 (Address of principal executive offices) (Zip code) Frederick L. Reynolds Reynolds Capital Management, LLC 3565 South Las Vegas Blvd. #403 Las Vegas, NV 89109 (Name and address of agent for service) Registrant's telephone number, including area code(415) 265-7167 Date of fiscal year end:September 30, 2014 Date of reporting period: March 31, 2014 Item 1. Reports to Stockholders. SEMIANNUAL REPORT March 31, 2014 REYNOLDS BLUE CHIP GROWTH FUND Seeking Long-Term Capital Appreciation A No-Load Mutual Fund 1-800-773-9665 www.reynoldsfunds.com REYNOLDS BLUE CHIP GROWTH FUND May 30, 2014 Dear Fellow Shareholders: Reynolds Blue Chip Growth Fund’s 25th Anniversary The Reynolds Blue Chip Growth Fund celebrated its 25th Anniversary last summer.It began operations on August 12, 1988. Performance Highlights (March 31, 2014) The annualized average total returns of the Reynolds Blue Chip Growth Fund (the “Fund” or the “Blue Chip Fund”) for the 1-year, 3-year, 5-year, 10-year periods and since inception (August 12, 1988) through March 31, 2014 were +22.51%, +10.28%, +20.23%, +9.61% and +8.94%, respectively.The annualized average total returns for the Fund’s benchmark, the Standard & Poor’s 500 Index, for the 1-year, 3-year, 5-year, 10-year periods and since inception (August 12, 1988) through March 31, 2014 were +21.86%, +14.66%, +21.16%, +7.42% and +10.38%, respectively.The performance of the Reynolds Blue Chip Growth Fund was -0.09% in the three months ended March 31, 2014. The performance of the Standard & Poor’s 500 Index was +1.81% in the three months ended March 31, 2014. The Standard & Poor’s 500 Index consists of 500 selected common stocks, most of which are listed on the New York Stock Exchange. The Standard & Poor’s Ratings Group designates the stocks to be included in the Index on a statistical basis. A particular stock’s weighting in the Index is based on its relative total market value (i.e. its market price per share times the number of shares outstanding.) Stocks may be added or deleted from the Index from time to time. As stated in the Prospectus dated January 31, 2014 the expense ratio of the Fund is 1.59%. Web Site Our website is reynoldsfunds.com. At our website you can access current information about your investment holdings.You must first request a personal identification number (PIN) by calling our shareholder service representatives at 1-800-773-9665.You will be able to view your account list, account detail (including balances), transaction history, distributions, and the current Reynolds Blue Chip Growth Fund net asset value.Additional information available (PIN not needed) includes quarterly updates of the returns of the Blue Chip Fund, top ten holdings, industry percentages, and news articles regarding the Fund.Also, detailed statistics and graphs of past performances from a link to Morningstar for the Blue Chip Fund. Investment Strategy We believe that stocks are currently selling at attractive valuations based on historical valuation measures.One of these valuation measures is a company’s price earnings ratio relative to inflation, interest rates and the economic outlook.Another valuation measure is a company’s price earnings ratio relative to its forecasted earnings growth rate (the PEG ratio).Many stocks of high quality companies are currently selling at PE ratios and PEG ratios below their average historical ranges and we believe that they are attractively valued. 1 The U.S. Economy The U.S. economic recovery that started in mid-2009 has continued, although at a moderate pace, so far in 2014.The U.S. economic recovery continues to be affected by a number of secular factors that are altering the pace and composition of growth.The economy in 2014 is being affected by sustained subpar growth, low inflation, good consumer spending, higher than normal unemployment, greater prudence and less speculation in lending, and reduced government spending including defense outlays.The U.S. economy is growing, but at a lower than ideal rate.For example, growth of 3.0% or better is needed to meaningfully reduce unemployment, which is currently around 6.3%.The Federal Reserve’s third round of economic stimulus, which involves purchasing open-ended mortgage-backed securities, is continuing in 2014, although at a reduced rate.This stimulus has tended to lower longer term interest rates and added a moderate amount to economic growth.U.S. Gross Domestic Product (GDP) increased 1.9% in 2013, 2.8% in 2012 and 1.8% in 2011. GDP decreased at an estimated inflation-adjusted annual rate of -1.0% in the quarter ended March 31, 2014. For the rest of 2014, the outlook remains for modest, less than ideal growth, accompanied by higher than normal unemployment, modest inflation pressures, a strong private sector and a weaker public sector.The economy will continue to be characterized by fiscal deficits.The U.S. economy is forecast to expand at a 3.0% rate in the second calendar quarter and average close to 3.0% for the rest of the year.GDP is forecast to increase 2.0% for the year ended December 31, 2014. U.S. inflation numbers have been helped in the last few years by global competition and technology innovations that are helping to lower production and distribution costs. Inflation, as measured by the Consumer Price Index, increased 1.5% in 2013, 2.1% in 2012 and 3.1% in 2011. U.S. inflation is estimated to have increased at a 1.4% annual rate in the first quarter of 2014. U.S. inflation is forecast to increase 1.7% for the year ended December 31, 2014. There are some current and potential economic and investment negatives at the present time including: (1) budget and debt limit problems; (2) U.S. and worldwide economic growth continues at a slower than ideal rate; (3) unemployment at 6.3% is still high; (4) there are some concerns about U.S. tax and spending policies; (5) mortgage rates are low, but mortgage credit is still somewhat tight; (6) the U.S. deficit needs to be reduced; and (7) problems with Russia and the Ukraine including possible effects on worldwide trade. Some current and potential economic and investment positives are: (1) monetary policy and financial conditions generally are very supportive of growth; (2) fiscal drag, while still present, is much reduced; (3) public spending should rebound, following the reduction of the federal deficit and significant surpluses at the states level; (4) the economy has grown in the last eighteen quarters and growth should improve in the rest of 2014; (5) many companies have recently reported better than expected first quarter earnings and revenues; (6) the rise in residential property values and in stock market prices has added to net worth and households have strengthened their balance sheets; (7) employment and payrolls are increasing with unemployment currently at 6.3%, the lowest in more than five years – the 288,000 gain in employment in April was the biggest gain since January 2012; (9) Federal Reserve policy makers have said that they will maintain stimulus until the labor market improves further; (10) there has been an increase in the willingness of companies to commit capital as evidenced by the increase in merger and acquisition activity; (11) businesses have been able to use the credit markets to strengthen their balance sheets; (12) current valuations of stocks are below the midpoint of the historical average taking into consideration inflation and interest rates; (13) the U.S. economy currently has better fundamentals than the economies of most other industrialized countries; (14) global growth should accelerate from here; (15) central banks worldwide continue with monetary stimulus to boost growth; and (16) China’s economic growth rate seems to be stabilizing. The World Economy The global economic recovery that started in mid-2009 is continuing in 2014. There are better-than-expected developments in the Eurozone, the United Kingdom and Japan. The World Economy is forecast to increase 3.0% in 2014 after increasing 3.0% in 2013, 2.7% in 2012 and 4.0% in 2011. Economic activity in the Eurozone continues to expand, although a fairly modest rate. There are very few inflationary pressures in the Eurozone at present. The Eurozone’s GDP is forecast to increase 1.2% in 2014, after decreasing 0.4% in 2013, decreasing 0.5% in 2012 and increasing 1.5% in 2011. The United Kingdom is currently the strongest economy in the Eurozone.The United Kingdom’s GDP is forecast to increase 2.8% in 2014, after increasing 1.7% in 2013, 0.3% in 2012 and 0.7% in 2011. Among larger industrialized economies, Japan’s GDP is forecast to increase 1.4% in 2014, after increasing 1.5% in 2013, 1.9% in 2012 and decreasing 0.7% in 2011.Korea’s GDP is forecast to increase 3.2% in 2014 after increasing 3.0% in 2013, 2.0% in 2012 and 3.6% in 2011.Canada’s GDP is forecast to increase 2.0% in 2014, after increasing 2.0% in 2013, 1.8% in 2012 and 2.5% in 2011. 2 The biggest developing economies are many times referred to as the “BRIC” economy, which is short for Brazil, Russia, India, and China. These economies are currently and are forecast to grow slower than was estimated six months ago. China has the strongest growth among “developing economies”. China’s population is approximately 19% of the world’s total population of approximately seven billion.In the second quarter of 2010, China overtook Japan and became the world’s second largest economy after the U.S.It is the world’s fastest growing major economy.Many economists believe that China has a particularly good long-term outlook.Near term, however, there have been cross currents in China’s economic outlook.China’s GDP is forecast to increase 7.2% in 2014, after increasing 7.7% in 2013, 7.7% in 2012 and 6.4% in 2011. India’s population is approximately 17% of the world’s population.It is the world’s second fastest growing major economy.India’s GDP is forecast to increase 5.0% in 2014 after increasing 4.6% in 2013, 5.0% in 2012 and 6.6% in 2011. Brazil is Latin America’s biggest economy. GDP is forecast to increase 2.3% in 2014 after increasing 2.3% in 2013, 0.9% in 2012 and 2.7% in 2011.Russia’s GDP is forecast to decrease in 2014, after increasing 1% in 2013, 3.4% in 2012 and 4.3% in 2011. Many worldwide larger multinational companies should be well positioned to benefit long-term from worldwide growth. The long-term strategy of the Reynolds Blue Chip Growth Fund is to be structured to benefit from this worldwide growth by investing in many of these leading multinational growth companies. The Blue Chip Fund is positioned to participate in long-term worldwide growth trends through investments in multinational U.S. headquartered companies.In addition, the Fund has investments in leading foreign headquartered companies, whose stocks in the form of American Depositary Receipts (ADRs) trade in the United States.These ADRs are denominated in dollars and they must use U.S. GAAP (Generally Accepted Accounting Principles) accounting to qualify as an ADR.The Blue Chip Fund may hold up to 35% of its assets in ADRs. Opportunistic Investing in Companies of Various Sizes and Diversified Among Various Industries The Reynolds Blue Chip Growth Fund usually invests in companies of various sizes as classified by their market capitalizations.A company’s market capitalization is calculated by taking the number of shares the company has outstanding multiplied by its current market price.Other considerations in selecting companies for the Fund include revenue growth rates, product innovations, financial strength, management’s knowledge and experience, plus the overall economic and geopolitical environments and interest rates. The Fund’s investments are diversified among various industries. The long-term strategy of the Reynolds Blue Chip Growth Fund is to emphasize investment in worldwide “blue chip” growth companies.These companies are defined as companies with a minimum market capitalization of $1 billion.In the long-term these companies build value as their earnings grow.This growth in value should ultimately be recognized in higher stock prices for these companies. Industry Sectors(2) as of March 31, 2014 The Global Industry Classification Standard (“GICS®”) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS® is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 3 Low Long-Term Interest Rates by Historical Standards are a Significant Positive for Stock Valuations Long-term interest rates remain near historically low levels.Low long-term interest rates usually result in higher stock valuations for many reasons including: Long-term borrowing costs of corporations are lower resulting in higher business confidence and profits. Long-term borrowing costs of individuals are lower which increases consumer confidence and spending. A company’s stock is usually valued by placing a present value on that company’s future stream of earnings and dividends. The present value is higher when interest and inflation rates are low. Linked Money Market Fund The First American Treasury Obligations Fund is a money market fund offered by an affiliate of our transfer agent, U.S. Bancorp Fund Services, LLC.This Fund is offered as a money market alternative to our shareholders.The First American Treasury Obligations Fund offers many free shareholder conveniences including automatic investment and withdrawal plans and check writing access to your funds and is linked to your holdings in the Reynolds Blue Chip Growth Fund.This Fund is also included on your quarterly statements. Information about the Reynolds Blue Chip Growth Fund and the First American Treasury Obligations Fund Reynoldsfunds.com website:You can access current information about your investment holdings via our website, reynoldsfunds.com.You will be able to view your account list, account detail (including balances), transaction history, distributions, and the current Reynolds Blue Chip Growth Fund net asset value.Additional information available (PIN not needed) includes quarterly updates of the returns of the Blue Chip Fund, top ten holdings, industry percentages, and news articles regarding the Fund.Also, detailed statistics and graphs of past performances from a link to Morningstar for the Blue Chip Fund. For automatic current daily net asset values:Call 1-800-773-9665 (1-800-7REYNOLDS) twenty-four hours a day, seven days a week and press “any key” then “1”.The updated current net asset value for the Blue Chip Fund is usually available each business day after 5 P.M. (PST). For the Reynolds Blue Chip Growth Fund shareholders to automatically access their current account information:Call 1-800-773-9665 (twenty-four hours a day, seven days a week), press “any key” then “2” and enter your 16 digit account number which appears at the top right of your statement. To speak to a Fund representative regarding the current daily net asset value, current account information and any other questions:Call 1-800-773-9665 and press “0” from 6 A.M. to 5 P.M. (PST). Shareholder statement frequency:Consolidated statements summarizing the Blue Chip Fund and First American Treasury Obligations Fund accounts held by a shareholder are sent quarterly.In addition, individual Blue Chip Fund statements are sent whenever a transaction occurs.These transactions are: (1) statements are sent for the Blue Chip Fund or First American Treasury Obligations Fund when a shareholder purchases or redeems shares; (2) Blue Chip Fund statements are sent if, and when, any ordinary income or capital gains are distributed. Tax reporting:Individual 1099 forms, which summarize any dividend income and any long- or short-term capital gains, are sent annually to shareholders each January.The percentage of income earned from various government securities, if any, for the Blue Chip Fund and the First American Treasury Obligations Fund are also reported in January. Minimum investment:$1,000 for regular and retirement accounts ($100 for additional investments for all accounts – except for the Automatic Investment Plan, which is $50 for regular and retirement plan accounts). Retirement plans:All types are offered including Traditional IRA, Roth IRA, Coverdell Education Savings Account, SIMPLE IRA Plan, and SEP IRA. Automatic Investment Plan:There is no charge to automatically debit your checking account to invest in the Blue Chip Fund or the First American Treasury Obligations Fund ($50 minimum for either of these Funds) at periodic intervals to make automatic purchases in either of these Funds.This is useful for dollar cost averaging for the Blue Chip Fund. Systematic Withdrawal Plan:For shareholders with a $10,000 minimum starting balance, there is no charge to automatically redeem shares ($100 minimum) in the Blue Chip Fund or the First American Treasury Obligations Fund as often as monthly and send a check to you or transfer funds to your bank account. Free Check Writing:Free check writing ($100 minimum) is offered for accounts invested in the First American Treasury Obligations Fund. 4 Exchanges or regular redemptions between the Blue Chip Fund and the First American Treasury Obligations Fund:As often as desired – no charge. NASDAQ symbols:Reynolds Blue Chip Growth Fund – RBCGX and First American Treasury Obligations Fund – FATXX. Portfolio Manager:Frederick Reynolds is the portfolio manager of the Reynolds Blue Chip Growth Fund. He has been the portfolio manager of the Fund since its inception in 1988. The Reynolds Blue Chip Growth Fund and the First American Treasury Obligations Fund are No-Load:No front-end sales commissions or deferred sales charges (“loads”) are charged.Over 40% of all mutual funds impose these marketing charges that are ultimately paid by the shareholder.These marketing charges are either: (1) a front-end fee or “load” in which up to 5% of a shareholder’s assets are deducted from the original investment (some funds even charge a fee when a shareholder reinvests capital gains or dividends); or (2) a back-end penalty fee or “load” which is typically deducted from a shareholder’s account if a shareholder redeems within five years of the original investment.These fees reduce a shareholder’s return.The Blue Chip Fund and First American Treasury Obligations Fund are No-Load as they do not have these extra charges. We appreciate your continued confidence in the Reynolds Blue Chip Growth Fund and would like to welcome our new shareholders.We look forward to strong results in the future. Sincerely, Frederick L. Reynolds President This report is not authorized for use as an offer of sale or a solicitation of an offer to buy shares of the Reynolds Blue Chip Growth Fund unless accompanied or preceded by the Fund’s current prospectus. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Performance data current to the most recent month-end may be obtained by visiting www.reynoldsfunds.com or by calling 1-800-773-9665. Investors in the Fund may lose money.There are risks associated with investments in the types of securities in which the Fund invests.These risks include: Market Risk – The prices of the stocks in which the Fund invests may decline for a number of reasons. These reasons include factors that are specific to one or more stocks in which the Fund invests as well as factors that affect the equity securities markets generally. The price declines may be steep, sudden and/or prolonged. Growth Investing Risk – The investment adviser may be wrong in its assessment of a company’s potential for growth and the growth stocks the Fund holds may not grow as the investment adviser anticipates. Finally, there are periods when investing in growth stocks falls out of favor with investors and these stocks may underperform. Smaller and Medium Capitalization Companies Risk – The Fund invests in smaller companies, which involve additional risks such as limited liquidity and greater volatility. Foreign Securities Risk – The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and different accounting methods. Additional risks associated with investing in the Fund are as follows: Technology Companies Risk, Consumer Discretionary Companies Risk, and Portfolio Turnover Risk.For details regarding these risks, please refer to the Fund’s Prospectus or Summary Prospectus dated January 31, 2014. Distributed by Rafferty Capital Markets, LLC 5 Reynolds Blue Chip Growth Fund EXPENSE EXAMPLE (Unaudited) As a shareholder of the Reynolds Blue Chip Growth Fund, you do not incur (except as described below) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees, but do incur ongoing costs, including management fees; distribution [and/or service] (12b-1) fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from October 1, 2013 through March 31, 2014. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. In addition to the costs highlighted and described below, the only Fund transaction costs you might currently incur would be wire fees ($15 per wire), if you choose to have proceeds from a redemption wired to your bank account instead of receiving a check. Additionally, U.S. Bank charges an annual processing fee ($15) if you maintain an IRA account with the Fund. To determine your total costs of investing in the Fund, you would need to add any applicable wire or IRA processing fees you’ve incurred during the period to the costs provided in the example below. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Ending Account Expenses Paid During Value 10/01/13 Value 3/31/14 Period* 10/01/13-3/31/14 Reynolds Blue Chip Growth Fund Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.55% multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period between October 1, 2013 and March 31, 2014). 6 Reynolds Blue Chip Growth Fund STATEMENT OF ASSETS AND LIABILITIES March 31, 2014 (Unaudited) ASSETS: Investments in securities, at value (cost $138,048,269) $ Cash Receivable from investments sold Receivable from shareholders for purchases Dividends receivable Prepaid expenses Total assets LIABILITIES: Payable for investments purchased Payable to shareholders for redemptions Payable to adviser for management fees Payable for distribution expenses Other liabilities Total liabilities NET ASSETS $ NET ASSETS CONSISTS OF: Capital Stock, $0.01 par value; 40,000,000 shares authorized; 2,679,638 shares outstanding $ Net unrealized appreciation on investments Accumulated undistributed net realized gain on investments Accumulated undistributed net investment loss ) Net assets $ CALCULATION OF NET ASSET VALUE PER SHARE: Net asset value, offering and redemption price per share ($199,401,008 / 2,679,638 shares outstanding) $ The accompanying notes to financial statements are an integral part of this statement. SCHEDULE OF INVESTMENTS March 31, 2014 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 98.5% (a) COMMON STOCKS — 97.9% (a) Aerospace & Defense — 2.8% AAR Corporation $ B/E Aerospace, Inc.* The Boeing Company Curtiss-Wright Corporation Esterline Technologies Corporation* Exelis, Inc. GenCorp, Inc.* General Dynamics Corporation HEICO Corporation Hexcel Corporation* Honeywell International, Inc. Huntington Ingalls Industries, Inc. L-3 Communications Holdings, Inc. Lockheed Martin Corporation Northrop Grumman Corporation Precision Castparts Corporation Raytheon Company Rockwell Collins, Inc. Spirit AeroSystems Holdings, Inc.* Teledyne Technologies, Inc.* Textron, Inc. TransDigm Group, Inc. The accompanying notes to financial statements are an integral part of this schedule. 7 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2014 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 98.5% (a) (Continued) COMMON STOCKS — 97.9% (a) (Continued) Aerospace & Defense — 2.8% (Continued) United Technologies Corporation $ Air Freight & Logistics — 0.3% Expeditors International of Washington, Inc. FedEx Corporation United Parcel Service, Inc., Class B Airlines — 2.9% Alaska Air Group, Inc. Allegiant Travel Company American Airlines Group, Inc.* Copa Holdings S.A., Class A Delta Air Lines, Inc. Hawaiian Holdings, Inc.* JetBlue Airways Corporation* Ryanair Holdings plc - SP-ADR* SkyWest, Inc. Southwest Airlines Company Spirit Airlines, Inc.* United Continental Holdings, Inc.* Auto Components — 1.0% Allison Transmission Holdings, Inc. BorgWarner, Inc. Delphi Automotive plc Dorman Products, Inc.* Drew Industries, Inc. Gentherm, Inc.* The Goodyear Tire & Rubber Company Johnson Controls, Inc. Lear Corporation Magna International, Inc. Strattec Security Corporation Tenneco, Inc.* TRW Automotive Holdings Corporation* Automobiles — 0.5% Harley-Davidson, Inc. Tata Motors, Ltd. - SP-ADR Tesla Motors, Inc.* Beverages — 1.1% The Boston Beer Company, Inc., Class A* Coca-Cola Enterprises, Inc. Coca-Cola Femsa, S.A.B. de C.V. - SP-ADR Constellation Brands, Inc., Class A* Dr Pepper Snapple Group, Inc. Monster Beverage Corporation* PepsiCo, Inc. Biotechnology — 4.3% ACADIA Pharmaceuticals, Inc.* Acceleron Pharma, Inc.* Alexion Pharmaceuticals, Inc.* Alkermes plc*^ Amgen, Inc. ARIAD Pharmaceuticals, Inc.* Array BioPharma, Inc.* BioCryst Pharmaceuticals, Inc.* Biogen Idec, Inc.* BioMarin Pharmaceutical, Inc.* Celgene Corporation* Clovis Oncology, Inc.* Cubist Pharmaceuticals, Inc.* Dendreon Corporation* Exact Sciences Corporation* Exelixis, Inc.* Geron Corporation* Gilead Sciences, Inc.* Grifols S.A. - ADR Halozyme Therapeutics, Inc.* ImmunoGen, Inc.* Incyte Corporation* Intercept Pharmaceuticals, Inc.* Isis Pharmaceuticals, Inc.* Keryx Biopharmaceuticals, Inc.* Ligand Pharmaceuticals, Inc.* Medivation, Inc.* NPS Pharmaceuticals, Inc.* Orexigen Therapeutics, Inc.* Peregrine Pharmaceuticals, Inc.* Pharmacyclics, Inc.* Puma Biotechnology, Inc.* Raptor Pharmaceuticals Corporation* Regeneron Pharmaceuticals, Inc.* Repligen Corporation* The accompanying notes to financial statements are an integral part of this schedule. 8 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2014 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 98.5% (a) (Continued) COMMON STOCKS — 97.9% (a) (Continued) Biotechnology — 4.3% (Continued) Sarepta Therapeutics, Inc.* $ Seattle Genetics, Inc.* Synageva BioPharma Corporation* Theravance, Inc.* United Therapeutics Corporation* Vertex Pharmaceuticals, Inc.* XOMA Corporation* Building Products — 0.7% A.O. Smith Corporation AAON, Inc. Armstrong World Industries, Inc.* Fortune Brands Home & Security, Inc. Lennox International, Inc. Masco Corporation USG Corporation* Capital Markets — 5.0% Affiliated Managers Group, Inc.* Ameriprise Financial, Inc. Artisan Partners Asset Management, Inc., Class A The Bank of New York Mellon Corporation BlackRock, Inc. The Charles Schwab Corporation Cowen Group, Inc., Class A* E*TRADE Financial Corporation* Eaton Vance Corporation Evercore Partners, Inc., Class A Federated Investors, Inc., Class B Financial Engines, Inc. Franklin Resources, Inc. The Goldman Sachs Group, Inc. HFF, Inc., Class A Invesco, Ltd. Janus Capital Group, Inc. Legg Mason, Inc. LPL Financial Holdings, Inc. Morgan Stanley Northern Trust Corporation Piper Jaffray Companies, Inc.* T. Rowe Price Group, Inc. Raymond James Financial, Inc. Safeguard Scientifics, Inc.* SEI Investments Company State Street Corporation Stifel Financial Corporation* TD Ameritrade Holding Corporation Triangle Capital Corporation UBS AG* Virtus Investment Partners, Inc.* Waddell & Reed Financial, Inc., Class A WisdomTree Investments, Inc.* Chemicals — 3.2% Agrium, Inc. Air Products & Chemicals, Inc. Cabot Corporation Chemtura Corporation* The Dow Chemical Company E.I. du Pont de Nemours & Company Eastman Chemical Company Ecolab, Inc. Ferro Corporation* FMC Corporation Huntsman Corporation International Flavors & Fragrances, Inc. LyondellBasell Industries N.V., Class A Monsanto Company NewMarket Corporation Olin Corporation PolyOne Corporation RPM International, Inc. The Scotts Miracle-Gro Company, Class A The Sherwin-Williams Company Sigma-Aldrich Corporation The Valspar Corporation W.R. Grace & Company* Commercial Banks — 2.0% Bank of America Corporation Bank of Hawaii Corporation Bank of the Ozarks, Inc. BB&T Corporation CapitalSource, Inc. CIT Group, Inc. The accompanying notes to financial statements are an integral part of this schedule. 9 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2014 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 98.5% (a) (Continued) COMMON STOCKS — 97.9% (a) (Continued) Commercial Banks — 2.0% (Continued) Citigroup, Inc. $ Columbia Banking System, Inc. Comerica, Inc. Eagle Bancorp, Inc.* East West Bancorp, Inc. Enterprise Financial Services Corporation Fifth Third Bancorp First Republic Bank FirstMerit Corporation Glacier Bancorp, Inc. Huntington Bancshares, Inc. JPMorgan Chase & Company KeyCorp Mercantile Bank Corporation PNC Financial Services Group, Inc. Prosperity Bancshares, Inc. Regions Financial Corporation SunTrust Banks, Inc. Synovus Financial Corporation Texas Capital Bancshares, Inc.* The Toronto-Dominion Bank U.S. Bancorp Umpqua Holdings Corporation Webster Financial Corporation Wells Fargo & Company Commercial Services & Supplies — 1.0% Cintas Corporation Copart, Inc.* R.R. Donnelley & Sons Company EnerNOC, Inc.* KAR Auction Services, Inc. Herman Miller, Inc. Mobile Mini, Inc. Pitney Bowes, Inc. Tyco International, Ltd. Waste Connections, Inc. Waste Management, Inc. Communications Equipment — 1.9% ADTRAN, Inc. Alcatel-Lucent - SP-ADR ARRIS Group, Inc.* Brocade Communications Systems, Inc.* CalAmp Corporation* F5 Networks, Inc.* Finisar Corporation* Harmonic, Inc.* Harris Corporation Infinera Corporation* InterDigital, Inc. Ituran Location and Control, Ltd. JDS Uniphase Corporation* Juniper Networks, Inc.* Motorola Solutions, Inc. NETGEAR, Inc.* Plantronics, Inc. Polycom, Inc.* QUALCOMM, Inc. RADWARE, Ltd.* Riverbed Technology, Inc.* Ruckus Wireless, Inc.* Sierra Wireless, Inc.* Sonus Networks, Inc.* Ubiquiti Networks, Inc.* ViaSat, Inc.* Computers & Peripherals — 1.8% 3D Systems Corporation* Apple, Inc. BlackBerry, Ltd.* Diebold, Inc. Electronics for Imaging, Inc.* EMC Corporation Hewlett-Packard Company Lexmark International, Inc., Class A Nokia Oyj - SP-ADR* SanDisk Corporation Seagate Technology plc Stratasys, Ltd.* Western Digital Corporation Construction & Engineering — 0.5% Chicago Bridge & Iron Company N.V.NYS EMCOR Group, Inc. Fluor Corporation Jacobs Engineering Group, Inc.* The accompanying notes to financial statements are an integral part of this schedule. 10 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2014 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 98.5% (a) (Continued) COMMON STOCKS — 97.9% (a) (Continued) Construction & Engineering — 0.5% (Continued) Quanta Services, Inc.* $ Construction Materials — 0.2% CaesarStone Sdot-Yam, Ltd. Eagle Materials, Inc. Martin Marietta Materials, Inc. Texas Industries, Inc.* Consumer Finance — 0.8% American Express Company Capital One Financial Corporation Discover Financial Services Encore Capital Group, Inc.* World Acceptance Corporation* Consumer Services - Diversified — 0.1% New Oriental Education & Technology Group, Inc. - SP-ADR Sotheby’s TAL Education Group - ADR* Containers & Packaging — 0.4% Avery Dennison Corporation Ball Corporation Bemis Company, Inc. Owens-Illinois, Inc.* Packaging Corporation of America Sealed Air Corporation Sonoco Products Company Distributors — 0.1% Genuine Parts Company Electric Utilities — 0.0% Xcel Energy, Inc. Electrical Equipment — 1.1% AMETEK, Inc. Capstone Turbine Corporation* Eaton Corporation plc Emerson Electric Company Franklin Electric Company, Inc. FuelCell Energy, Inc.* GrafTech International, Ltd.* Hubbell, Inc., Class B PowerSecure International, Inc.* Rockwell Automation, Inc. Roper Industries, Inc. Sensata Technologies Holding N.V.* Solarcity Corporation* Electronic Equipment, Instruments & Components — 1.1% Amphenol Corporation Arrow Electronics, Inc.* Avnet, Inc. Belden, Inc. Benchmark Electronics, Inc.* CDW Corporation of Delaware Checkpoint Systems, Inc.* Cognex Corporation* Coherent, Inc.* Corning, Inc. Flextronics International, Ltd.* FLIR Systems, Inc. InvenSense, Inc.* Jabil Circuit, Inc. Littelfuse, Inc. Measurement Specialties, Inc.* Methode Electronics, Inc. Newport Corporation* OSI Systems, Inc.* Rogers Corporation* Sanmina Corporation* TE Connectivity, Ltd. Trimble Navigation, Ltd.* Zebra Technologies Corporation, Class A* Energy Equipment & Services — 0.8% Baker Hughes, Inc. Exterran Holdings, Inc. FMC Technologies, Inc.* Halliburton Company Helmerich & Payne, Inc. Nabors Industries, Ltd. Noble Corporation plc Parker Drilling Company* Patterson-UTI Energy, Inc. The accompanying notes to financial statements are an integral part of this schedule. 11 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2014 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 98.5% (a) (Continued) COMMON STOCKS — 97.9% (a) (Continued) Energy Equipment & Services — 0.8% (Continued) Rowan Companies plc, Class A* $ RPC, Inc. Schlumberger, Ltd. Weatherford International, Ltd.* Financial Services - Diversified — 0.6% Berkshire Hathaway, Inc., Class B* CBOE Holdings, Inc. CME Group, Inc. Interactive Brokers Group, Inc., Class A IntercontinentalExchange Group, Inc. Leucadia National Corporation McGraw Hill Financial, Inc. MSCI, Inc.* The NASDAQ OMX Group, Inc. Texas Pacific Land Trust Food & Staples Retailing — 1.0% Costco Wholesale Corporation CVS Caremark Corporation PriceSmart, Inc. Rite Aid Corporation* Safeway, Inc. United Natural Foods, Inc.* Walgreen Company Wal-Mart Stores, Inc. Whole Foods Market, Inc. Food Products — 0.9% Diamond Foods, Inc.* The Hain Celestial Group, Inc.* The Hershey Company Hormel Foods Corporation Inventure Foods, Inc.* The J.M. Smucker Company Keurig Green Mountain, Inc. Lifeway Foods, Inc. McCormick & Company, Inc. Mead Johnson Nutrition Company Mondelez International, Inc., Class A Pilgrim’s Pride Corporation* SunOpta, Inc.* TreeHouse Foods, Inc.* Tyson Foods, Inc., Class A WhiteWave Foods Company, Class A* Gas Utilities — 0.0% ONE Gas, Inc.* UGI Corporation Health Care Equipment & Supplies — 2.4% Abbott Laboratories Accuray, Inc.* Align Technology, Inc.* AtriCure, Inc.* C.R. Bard, Inc. Baxter International, Inc. Becton, Dickinson and Company Boston Scientific Corporation* CareFusion Corporation* Covidien plc DENTSPLY International, Inc. Edwards Lifesciences Corporation* Endologix, Inc.* Greatbatch, Inc.* IDEXX Laboratories, Inc.* Medtronic, Inc. Natus Medical, Inc.* Quidel Corporation* ResMed, Inc. Smith & Nephew plc - SP-ADR The Spectranetics Corporation* St. Jude Medical, Inc. Stryker Corporation Symmetry Medical, Inc.* Varian Medical Systems, Inc.* Zimmer Holdings, Inc. Health Care Providers & Services — 2.8% Acadia Healthcare Company, Inc.* Addus HomeCare Corporation* Aetna, Inc. Air Methods Corporation* AmerisourceBergen Corporation AMN Healthcare Services, Inc.* Cardinal Health, Inc. Catamaran Corporation* Cigna Corporation The accompanying notes to financial statements are an integral part of this schedule. 12 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2014 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 98.5% (a) (Continued) COMMON STOCKS — 97.9% (a) (Continued) Health Care Providers & Services — 2.8% (Continued) CorVel Corporation* $ DaVita HealthCare Partners, Inc.* The Ensign Group, Inc. Express Scripts Holding Company* HCA Holdings, Inc.* Humana, Inc. Laboratory Corporation of America Holdings* LifePoint Hospitals, Inc.* McKesson Corporation MEDNAX, Inc.* Omnicare, Inc. Patterson Companies, Inc. Henry Schein, Inc.* Tenet Healthcare Corporation* UnitedHealth Group, Inc. Universal Health Services, Inc., Class B VCA Antech, Inc.* WellPoint, Inc. Health Care Technology — 0.5% athenahealth, Inc.* Cerner Corporation* Computer Programs & Systems, Inc. MedAssets, Inc.* Medidata Solutions, Inc.* Hotels, Restaurants & Leisure — 6.3% 500.com, Ltd. - ADR, Class A* Bob Evans Farms, Inc. Boyd Gaming Corporation* Brinker International, Inc. Buffalo Wild Wings, Inc.* Burger King Worldwide, Inc. Caesars Entertainment Corporation* The Cheesecake Factory, Inc. Chipotle Mexican Grill, Inc.* Cracker Barrel Old Country Store, Inc. Del Frisco’s Restaurant Group, Inc.* DineEquity, Inc. Domino’s Pizza, Inc. Dunkin’ Brands Group, Inc. Home Inns & Hotels Management, Inc. - ADR* Hyatt Hotels Corporation, Class A* InterContinental Hotels Group plc - ADR Jack in the Box, Inc.* Jamba, Inc.* Las Vegas Sands Corporation Marriott International, Inc., Class A Marriott Vacations Worldwide Corporation* Melco Crown Entertainment, Ltd. - ADR* MGM Resorts International* Monarch Casino & Resort, Inc.* Panera Bread Company, Class A* Papa John’s International, Inc. Red Robin Gourmet Burgers, Inc.* Royal Caribbean Cruises, Ltd. Sonic Corporation* Starbucks Corporation Starwood Hotels & Resorts Worldwide, Inc. The Wendy’s Company Wyndham Worldwide Corporation Wynn Resorts, Ltd. Yum! Brands, Inc. Household Durables — 1.5% D.R. Horton, Inc. Garmin, Ltd. Harman International Industries, Inc. Hovnanian Enterprises, Inc.* iRobot Corporation* Jarden Corporation* La-Z-Boy, Inc. Leggett & Platt, Inc. Lennar Corporation Mohawk Industries, Inc.* Newell Rubbermaid, Inc. PulteGroup, Inc. The Ryland Group, Inc. SodaStream International, Ltd.* Tempur Sealy International, Inc.* Toll Brothers, Inc.* Tupperware Brands Corporation The accompanying notes to financial statements are an integral part of this schedule. 13 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2014 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 98.5% (a) (Continued) COMMON STOCKS — 97.9% (a) (Continued) Household Durables — 1.5% (Continued) Whirlpool Corporation $ Household Products — 0.4% Church & Dwight Company, Inc. The Clorox Company Energizer Holdings, Inc. Kimberly-Clark Corporation Spectrum Brands Holdings, Inc. WD-40 Company Independent Power Producers & Energy Traders — 0.0% Pattern Energy Group, Inc. Industrial Conglomerates — 0.5% 3M Company Carlisle Companies, Inc. Danaher Corporation General Electric Company Koninklijke Philips N.V. NYS Siemens AG - SP-ADR Insurance — 3.4% ACE, Ltd. AEGON N.V. NYS Aflac, Inc. Allied World Assurance Company Holdings AG American Financial Group, Inc. American International Group, Inc. Aon plc Aspen Insurance Holdings, Ltd. Assurant, Inc. The Chubb Corporation CNO Financial Group, Inc. eHealth, Inc.* Everest Re Group, Ltd. Fidelity National Financial, Inc. First American Financial Corporation Genworth Financial, Inc.* The Hartford Financial Services Group, Inc. HCI Group, Inc. Kemper Corporation Lincoln National Corporation Marsh & McLennan Companies, Inc. MBIA, Inc.* MetLife, Inc. Platinum Underwriters Holdings, Ltd. Primerica, Inc. Principal Financial Group, Inc. The Progressive Corporation Protective Life Corporation Prudential Financial, Inc. Stewart Information Services Corporation Torchmark Corporation The Travelers Companies, Inc. Unum Group XL Group plc Internet & Catalog Retail — 3.7% Amazon.com, Inc.* Ctrip.com International, Ltd. - ADR* E-Commerce China Dangdang, Inc. - SP-ADR, Class A* Expedia, Inc. FTD Companies, Inc.* Groupon, Inc.* HomeAway, Inc.* HSN, Inc. Liberty Interactive Corporation, Class A* Liberty Ventures, Series A* Netflix, Inc.* Nutrisystem, Inc. Orbitz Worldwide, Inc.* Overstock.com, Inc.* The Priceline Group, Inc.* RetailMeNot, Inc.* TripAdvisor, Inc.* Vipshop Holdings, Ltd. - ADS* Internet Software & Services — 5.4% Akamai Technologies, Inc.* Autobytel, Inc.* Baidu, Inc. - SP-ADR* Bitauto Holdings, Ltd.* BroadVision, Inc.* The accompanying notes to financial statements are an integral part of this schedule. 14 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2014 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 98.5% (a) (Continued) COMMON STOCKS — 97.9% (a) (Continued) Internet Software & Services — 5.4% (Continued) Conversant, Inc.* $ Demandware, Inc.* Digital River, Inc.* eBay, Inc.* Equinix, Inc.* Facebook, Inc., Class A* Google, Inc., Class A* IAC/InterActiveCorp j2 Global, Inc. LinkedIn Corporation, Class A* LogMeIn, Inc.* Monster Worldwide, Inc.* Move, Inc.* NetEase, Inc. - ADR NIC, Inc. OpenTable, Inc.* Pandora Media, Inc.* Qihoo 360 Technology Company, Ltd. - ADR* Rackspace Hosting, Inc.* Renren, Inc. - ADR* SINA Corporation* Sohu.com, Inc.* SouFun Holdings, Ltd. - ADR Trulia, Inc.* Twitter, Inc.* VeriSign, Inc.* Vistaprint N.V.* Web.com Group, Inc.* WebMD Health Corporation* Yahoo!, Inc.* Yandex N.V.* Yelp, Inc.* Youku Tudou, Inc.* YY, Inc. - ADR* Zillow, Inc.* IT Services — 4.5% Accenture plc, Class A Acxiom Corporation* Alliance Data Systems Corporation* Automatic Data Processing, Inc. Broadridge Financial Solutions, Inc. Cognizant Technology Solutions Corporation, Class A* Computer Sciences Corporation CSG Systems International, Inc. DST Systems, Inc. Euronet Worldwide, Inc.* Fidelity National Information Services, Inc. Fiserv, Inc.* FleetCor Technologies, Inc.* Gartner, Inc.* Global Payments, Inc. Jack Henry & Associates, Inc. iGATE Corporation* Infosys, Ltd. - SP-ADR International Business Machines Corporation MasterCard, Inc., Class A Paychex, Inc. QIWI plc - SP-ADR Sapient Corporation* Syntel, Inc.* TeleTech Holdings, Inc.* Teradata Corporation* Total System Services, Inc. Vantiv, Inc., Class A* VeriFone Systems, Inc.* Visa, Inc. Leisure Equipment & Products — 0.3% Brunswick Corporation Hasbro, Inc. Nautilus, Inc.* Polaris Industries, Inc. Smith & Wesson Holding Corporation* Sturm, Ruger & Company, Inc. Life Sciences Tools & Services — 1.3% Affymetrix, Inc.* Agilent Technologies, Inc. Albany Molecular Research, Inc.* Charles River Laboratories International, Inc.* Covance, Inc.* Illumina, Inc.* The accompanying notes to financial statements are an integral part of this schedule. 15 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2014 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 98.5% (a) (Continued) COMMON STOCKS — 97.9% (a) (Continued) Life Sciences Tools & Services — 1.3% (Continued) Mettler-Toledo International, Inc.* $ Parexel International Corporation* PerkinElmer, Inc. Thermo Fisher Scientific, Inc. Waters Corporation* Machinery — 3.4% Alamo Group, Inc. Barnes Group, Inc. Caterpillar, Inc. Colfax Corporation* Columbus McKinnon Corporation* Crane Company Cummins, Inc. Deere & Company Donaldson Company, Inc. Flowserve Corporation Graco, Inc. The Greenbrier Companies, Inc.* Hardinge, Inc. IDEX Corporation Illinois Tool Works, Inc. Ingersoll-Rand plc ITT Corporation Kennametal, Inc. The Manitowoc Company, Inc. Mueller Water Products, Inc., Class A Nordson Corporation PACCAR, Inc. Pall Corporation Parker Hannifin Corporation Pentair, Ltd. Rexnord Corporation* Snap-On, Inc. Stanley Black & Decker, Inc. Tennant Company Terex Corporation The Timken Company The Toro Company Trinity Industries, Inc. WABCO Holdings, Inc.* Wabtec Corporation Xylem, Inc. Marine — 0.0% DryShips, Inc.* Media — 3.3% Carmike Cinemas, Inc.* CBS Corporation, Class B Non-Voting ChinaNet Online Holdings, Inc.* Comcast Corporation, Class A DIRECTV* Discovery Communications, Inc., Class A* DISH Network Corporation, Class A* The Walt Disney Company Emmis Communications Corporation, Class A* Gannett Company, Inc. The Interpublic Group of Companies, Inc. Liberty Global plc, Class A* Liberty Global plc, Series C* Lions Gate Entertainment Corporation Live Nation Entertainment, Inc.* Loral Space & Communications, Inc.* Media General, Inc.* Morningstar, Inc. The New York Times Company, Class A Omnicom Group, Inc. Scripps Networks Interactive, Inc., Class A Sinclair Broadcast Group, Inc., Class A Sirius XM Holdings, Inc.* Starz, Class A* Time Warner Cable, Inc. Time Warner, Inc. Twenty-First Century Fox, Inc., Class B Viacom, Inc. Class B Metals & Mining — 0.4% Allegheny Technologies, Inc. Barrick Gold Corporation BHP Billiton, Ltd. - SP-ADR Commercial Metals Company Freeport-McMoRan Copper & Gold, Inc. Molycorp, Inc.* NovaGold Resources, Inc.* Rio Tinto plc - SP-ADR Silver Wheaton Corporation Steel Dynamics, Inc. Stillwater Mining Company* SunCoke Energy, Inc.* The accompanying notes to financial statements are an integral part of this schedule. 16 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2014 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 98.5% (a) (Continued) COMMON STOCKS — 97.9% (a) (Continued) Metals & Mining — 0.4% (Continued) Taseko Mines, Ltd.* $ Ternium S.A. - SP-ADR U.S. Silica Holdings, Inc. Worthington Industries, Inc. Multiline Retail — 0.4% Dollar General Corporation* Family Dollar Stores, Inc. Macy’s, Inc. Nordstrom, Inc. J.C. Penney Company, Inc.* Tuesday Morning Corporation* Multi-Utilities — 0.3% Dominion Resources, Inc. MDU Resources Group, Inc. NiSource, Inc. Sempra Energy Vectren Corporation Wisconsin Energy Corporation Oil, Gas & Consumable Fuels — 1.9% Athlon Energy, Inc.* BPZ Resources, Inc.* Carrizo Oil & Gas, Inc.* Cheniere Energy, Inc.* Clayton Williams Energy, Inc.* Concho Resources, Inc.* Devon Energy Corporation Encana Corporation Energen Corporation EOG Resources, Inc. EQT Corporation GasLog, Ltd Gulfport Energy Corporation* Hess Corporation James River Coal Company* Kodiak Oil & Gas Corporation* Murphy Oil Corporation Newfield Exploration Company* Noble Energy, Inc. Oasis Petroleum, Inc.* Occidental Petroleum Corporation ONEOK, Inc. Peabody Energy Corporation Phillips 66 Pioneer Natural Resources Company Rentech, Inc.* Statoil ASA - SP-ADR Stone Energy Corporation* TransGlobe Energy Corporation* Valero Energy Corporation Whiting Petroleum Corporation* Paper & Forest Products — 0.2% P.H. Glatfelter Company KapStone Paper and Packaging Corporation* Schweitzer-Mauduit International, Inc. Personal Products — 0.0% Herbalife, Ltd. Pharmaceuticals — 2.4% AbbVie, Inc. Actavis plc* Allergan, Inc. AstraZeneca plc - SP-ADR AVANIR Pharmaceuticals, Inc., Class A* Bristol-Myers Squibb Company Dr. Reddy’s Laboratories, Ltd. - ADR Endo International plc* Forest Laboratories, Inc.* GlaxoSmithKline plc - SP-ADR Horizon Pharma, Inc.* Jazz Pharmaceuticals plc* Johnson & Johnson The Medicines Company* Merck & Company, Inc. Mylan, Inc.* Novartis AG - ADR Novo Nordisk A/S - SP-ADR Pfizer, Inc. Questcor Pharmaceuticals, Inc. Salix Pharmaceuticals, Ltd.* Sanofi - ADR SciClone Pharmaceuticals, Inc.* Shire plc - ADR The accompanying notes to financial statements are an integral part of this schedule. 17 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2014 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 98.5% (a) (Continued) COMMON STOCKS — 97.9% (a) (Continued) Pharmaceuticals — 2.4% (Continued) Teva Pharmaceutical Industries, Ltd. - SP-ADR $ Valeant Pharmaceuticals International, Inc.* VIVUS, Inc.* Professional Services — 1.0% 51job, Inc. - ADR* The Advisory Board Company* FTI Consulting, Inc.* Kelly Services, Inc., Class A Manpowergroup, Inc. On Assignment, Inc.* Robert Half International, Inc. Towers Watson & Company, Class A TrueBlue, Inc.* Verisk Analytics, Inc., Class A* VSE Corporation Real Estate Management & Development — 0.2% CBRE Group, Inc., Class A* The Howard Hughes Corporation* Jones Lang LaSalle, Inc. Kennedy-Wilson Holdings, Inc. Road & Rail — 1.2% Arkansas Best Corporation Avis Budget Group, Inc.* CSX Corporation Hertz Global Holdings, Inc.* J.B. Hunt Transportation Services, Inc. Kansas City Southern Norfolk Southern Corporation Old Dominion Freight Line, Inc.* Ryder System, Inc. Union Pacific Corporation Semiconductors & Semiconductor Equipment — 4.2% Advanced Energy Industries, Inc.* Advanced Micro Devices, Inc.* Analog Devices, Inc. Applied Materials, Inc. ARM Holdings plc - SP-ADR ASML Holding N.V. NYS Atmel Corporation* Avago Technologies, Ltd. Broadcom Corporation, Class A Canadian Solar, Inc.* Cavium, Inc.* Cree, Inc.* Cypress Semiconductor Corporation* Entegris, Inc.* First Solar, Inc.* Freescale Semiconductor, Ltd.* GT Advanced Technologies, Inc.* Himax Technologies, Inc. - ADR Integrated Device Technology, Inc.* Intel Corporation International Rectifier Corporation* Intersil Corporation, Class A JA Solar Holdings Company, Ltd. - ADR*^ KLA-Tencor Corporation Kulicke & Soffa Industries, Inc.* Lam Research Corporation* Lattice Semiconductor Corporation* LDK Solar Company, Ltd. - ADR* Linear Technology Corporation LTX-Credence Corporation* Marvell Technology Group, Ltd. Maxim Integrated Products, Inc. Microchip Technology, Inc. Micron Technology, Inc.* Monolithic Power Systems, Inc.* NVIDIA Corporation NXP Semiconductors N.V.* OmniVision Technologies, Inc.* ON Semiconductor Corporation* PDF Solutions, Inc.* PLX Technology, Inc.* PMC-Sierra, Inc.* RF Micro Devices, Inc.* Rubicon Technology, Inc.* Sigma Designs, Inc.* Skyworks Solutions, Inc.* SunEdison, Inc.* The accompanying notes to financial statements are an integral part of this schedule. 18 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2014 (Unaudited) Shares Values LONG-TERM INVESTMENTS — 98.5% (a) (Continued) COMMON STOCKS — 97.9% (a) (Continued) Semiconductors & Semiconductor Equipment — 4.2% (Continued) SunPower Corporation* $ Synaptics, Inc.* Teradyne, Inc.* Texas Instruments, Inc. Trina Solar, Ltd. - SP-ADR* TriQuint Semiconductor, Inc.* Ultra Clean Holdings, Inc.* Veeco Instruments, Inc.* Xilinx, Inc. Yingli Green Energy Holding Company, Ltd. - ADR* Software — 3.3% Activision Blizzard, Inc. Adobe Systems, Inc.* Advent Software, Inc. Aspen Technology, Inc.* Autodesk, Inc.* BroadSoft, Inc.* CA, Inc. Check Point Software Technologies, Ltd.* Citrix Systems, Inc.* Concur Technologies, Inc.* Ebix, Inc. Electronic Arts, Inc.* FactSet Research Systems, Inc. Fair Isaac Corporation FireEye, Inc.* Fortinet, Inc.* Giant Interactive Group, Inc. - ADR Glu Mobile, Inc.* Informatica Corporation* Intuit, Inc. Manhattan Associates, Inc.* Mentor Graphics Corporation MICROS Systems, Inc.* Microsoft Corporation NetSuite, Inc.* Oracle Corporation Progress Software Corporation* PTC, Inc.* Qlik Technologies, Inc.* Red Hat, Inc.* Salesforce.com, Inc.* SAP AG - SP-ADR Splunk, Inc.* SS&C Technologies Holdings, Inc.* Symantec Corporation Synchronoss Technologies, Inc.* Synopsys, Inc.* Take-Two Interactive Software, Inc.* TIBCO Software, Inc.* TiVo, Inc.* Tyler Technologies, Inc.* The Ultimate Software Group, Inc.* Verint Systems, Inc.* Virnetx Holding Corporation* VMware, Inc., Class A* Zynga, Inc., Class A* Specialty Retail — 3.0% Advance Auto Parts, Inc. AutoNation, Inc.* AutoZone, Inc.* Bed Bath & Beyond, Inc.* Best Buy Company, Inc. Borders Group, Inc.* (b) — Cabela’s, Inc.* CarMax, Inc.* The Children’s Place Retail Stores, Inc. Dick’s Sporting Goods, Inc. DSW, Inc., Class A Five Below, Inc.* Foot Locker, Inc. Francesca’s Holdings Corporation* GameStop Corporation, Class A The Home Depot, Inc. L Brands, Inc. Lithia Motors, Inc., Class A Lowe’s Companies, Inc. Lumber Liquidators Holdings, Inc.* Office Depot, Inc.* Outerwall, Inc.* PetSmart, Inc. Ross Stores, Inc. Signet Jewelers, Ltd. Sonic Automotive, Inc., Class A The accompanying notes to financial statements are an integral part of this schedule. 19 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2014 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 98.5% (a) (Continued) COMMON STOCKS — 97.9% (a) (Continued) Specialty Retail — 3.0% (Continued) Tiffany & Company $ The TJX Companies, Inc. Tractor Supply Company Ulta Salon, Cosmetics & Fragrance, Inc.* Williams-Sonoma, Inc. Zale Corporation* Telecommunication Services – Diversified — 0.5% 8x8, Inc.* Atlantic Tele-Network, Inc. BT Group plc - SP-ADR Level 3 Communications, Inc.* magicJack VocalTec, Ltd.* tw telecom, Inc.* Telecommunication Services – Wireless — 0.2% SBA Communications Corporation, Class A* T-Mobile US, Inc.* Textiles, Apparel & Luxury Goods — 2.1% Columbia Sportswear Company Deckers Outdoor Corporation* Fossil Group, Inc.* Gildan Activewear, Inc. Hanesbrands, Inc. Iconix Brand Group, Inc.* Kate Spade & Company* Lululemon Athletica, Inc.* Luxottica Group SpA - ADR Michael Kors Holdings, Ltd.* Movado Group, Inc. NIKE, Inc. Class B PVH Corporation Ralph Lauren Corporation Skechers U.S.A., Inc., Class A* Under Armour, Inc., Class A* VF Corporation Thrifts & Mortgage Finance — 0.1% Bank Mutual Corporation BBX Capital Corporation, Class A* BofI Holding, Inc.* Hudson City Bancorp, Inc. MGIC Investment Corporation* Radian Group, Inc. Tobacco — 0.0% Vector Group, Ltd. Trading Companies & Distributors — 0.6% Fastenal Company GATX Corporation W.W. Grainger, Inc. Titan Machinery, Inc.* United Rentals, Inc.* Water Utilities — 0.1% American States Water Company California Water Service Group Consolidated Water Company, Ltd. TOTAL COMMON STOCKS (cost $137,047,172) The accompanying notes to financial statements are an integral part of this schedule. 20 Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2014 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 98.5% (a) (Continued) PUBLICLY TRADED PARTNERSHIPS — 0.3% (a) Auto Components — 0.1% Icahn Enterprises L.P. $ Capital Markets — 0.1% The Blackstone Group L.P. The Carlyle Group L.P. Fortress Investment Group LLC, Class A Lazard, Ltd., Class A Hotels, Restaurants & Leisure — 0.0% Cedar Fair L.P. Metals & Mining — 0.0% Hi-Crush Partners L.P. Oil, Gas & Consumable Fuels — 0.1% Enterprise Products Partners L.P. Summit Midstream Partners L.P. Sunoco Logistics Partners L.P. TOTAL PUBLICLY TRADED PARTNERSHIPS (cost $573,027) REITS — 0.3% (a) Real Estate Investment Trusts — 0.3% CubeSmart Extra Space Storage, Inc. OMEGA Healthcare Investors, Inc. Parkway Properties, Inc. Pebblebrook Hotel Trust Prologis, Inc. Simon Property Group, Inc. Sovran Self Storage, Inc. Vornado Realty Trust TOTAL REITS (cost $380,811) WARRANTS — 0.0% (a) Insurance — 0.0% American International Group, Inc., Expiration Date - 01/19/21, Exercise Price - $45.00* $ TOTAL WARRANTS (cost $47,259) TOTAL INVESTMENTS — 98.5% (cost $138,048,269) Cash and receivables, less liabilities — 1.5% (a) TOTAL NET ASSETS — 100.0% $ * Non-income producing security. ^ Passive Foreign Investment Company (PFIC). (a) Percentages for the various classifications relate to net assets. (b) This security was fair valued as determined by the adviser using procedures approved by the Board of Directors and are classified as level 3. As of March 31, 2014, the aggregate value of this security was $0 which represents 0.0% of total net assets. ADR – Unsponsored American Depositary Receipt ADS – American Depositary Share AG – German Corporation A/S –Danish Company ASA – Norwegian Public Limited Company L.P. – Limited Partnership N.V. – Dutch Public Limited Liability Company NYS – New York Registered Shares Oyj – Finnish Public Limited Company plc – Public Limited Company S.A. – Sociedad Anonima S.A.B.de C.V. – Sociedad Anonima Bursetil de Capital Variable SP - ADR – Sponsored American Depositary Receipt SpA – Italian Corporation The Global Industry Classification Standard (GICS) was developed by and or is the exclusive property of MSCI, Inc. and Standard & Poors Financial Services LLC (S&P). GICS is a service mark of MSCI & S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes to financial statements are an integral part of this schedule. 21 Reynolds Blue Chip Growth Fund STATEMENT OF OPERATIONS For the Six Months Ended March 31, 2014 (Unaudited) INVESTMENT INCOME: Dividends (net of foreign withholding tax of $5,110) $ Total investment income EXPENSES: Management fees Transfer agent fees Administrative and accounting services Distribution fees Custodian fees Insurance expense Professional fees Registration fees Printing and postage expense Board of Directors fees Chief Compliance Officer fees Overdraft fees Other expenses Total expenses NET INVESTMENT LOSS ) NET REALIZED GAIN ON INVESTMENTS NET INCREASE IN UNREALIZED APPRECIATION ON INVESTMENTS NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ending March 31, 2014 (Unaudited) and For the Year Ended September 30, 2013 OPERATIONS: Net investment loss $ ) $ ) Net realized gain on investments and foreign currency transactions Net increase in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS: Distributions from net capital gains ($3.37552 per share and $0.62743 per share, respectively) ) ) FUND SHARE ACTIVITIES: Proceeds from shares issued (239,614 and 827,098 shares, respectively) Net asset value of shares issued in distributions reinvested (122,033 and 31,377 shares, respectively) Cost of shares redeemed (563,314 and 1,132,566 shares, respectively) ) ) Net decrease in net assets derived from Fund share activities ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS AT THE BEGINNING OF THE PERIOD NET ASSETS AT THE END OF THE PERIOD (Includes undistributed net investment income of $(649,823) and $(61,264), respectively) $ $ The accompanying notes to financial statements are an integral part of these statements. 22 Reynolds Blue Chip Growth Fund FINANCIAL HIGHLIGHTS (Selected data for each share of the Fund outstanding throughout each period) (Unaudited) For the Six Months Ending Years Ended September 30, March 31, 2014 PER SHARE OPERATING PERFORMANCE: Net asset value, beginning of period $ Income from investment operations: Net investment loss(a) Net realized and unrealized gains (losses) on investments ) Total from investment operations ) Less distributions: Distributions from net investment income — Distributions from net realized gains ) ) — Total from distributions ) ) — Net asset value, end of period $ TOTAL RETURN %(1) % % %) % % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (in 000’s) $ Ratio of expenses (after reimbursement) to average net assets* %(2) % Ratio of net investment loss to average net assets** %)(2) %) %) %) %) %) Portfolio turnover rate 46
